Citation Nr: 0631910	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, 
to include degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
June 1978 to June 1982 and from December 1984 to December 
1988.  The veteran was a member of the Air National Guard of 
North Carolina from approximately January 1989 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the 
benefits sought on appeal.
 
An RO hearing was held in January 2004.  A hearing before 
the undersigned in Washington, D.C. was held in March 2005.  
Transcripts of both hearings are of record.  On September 
14, 2005, the Board remanded this case for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is entitled to service 
connection for a low back disorder.  He asserts that his low 
back disorder arises from service, specifically, trauma in 
April 1985 in an automobile accident, in May 1986 while 
playing softball, and in July 1988 while wrestling. 

Service medical records pertaining to the automobile 
accident reference the veteran's cervical and thoracic 
spine, but not the lumbosacral spine; service records 
pertaining to his softball injury reflect that the veteran's 
left hip was injured; and service records pertaining to the 
wrestling injury reflect that the veteran's cervical spine 
and right shoulder were injured.  These records do not 
reference an injury to, or disorder of, the veteran's lower 
back.  Indeed, the veteran's medical records for active duty 
Marine Corps service are negative for complaints, symptoms, 
diagnosis or treatment of a low back injury or disorder.

Reserve and private medical records reflect that the 
veteran's low back was injured in October 1995 when he fell 
while working for a civilian employer.  

A North Carolina Disability Determination Services medical 
report dated June 1997 attributes the veteran's chronic low 
back pain to the October 1995 injury, specifically 
diagnosing, in part, "Chronic lower back pain, status post 
fall, October of 1995."  A Medical Board report and State 
Air Surgeon's Report dated December 1999 conclude that the 
veteran was not injured while entitled to basic pay, and 
that disability was not permanently aggravated by service.  
A State Air Surgeon's report dated December 1999 attributes 
the veteran's back pain to a fall while working for a 
civilian employer in 1995.  The veteran was provided a VA 
examination in September 2001.  However, the examiner's 
report does not include an etiology opinion.  In a January 
2005 letter, the veteran's chiropractor opined that the 
veteran's low back disorder is more likely than not due to 
the 1985 automobile accident.

Since there is contradictory evidence as to the etiology of 
the veteran's low back disorder, the veteran's service 
connection claim must be remanded and the veteran provided a 
VA examination that includes a thorough review of his claims 
file and an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any low back disability 
present.  The examiner should review 
the claims file in its entirety, 
including service medical and clinical 
records, and private medical and 
clinical records.  For each low back 
disability identified, the examiner 
should clearly indicate whether there 
is a 50 percent probability or greater 
that it is related to service.  The 
examiner is requested to reconcile any 
findings with the June 1997 North 
Carolina Disability Determination 
Services medical report, the 1999 
Medical Board and State Air Surgeon 
reports, and the January 2005 opinion 
of the veteran's chiropractor.

2.	After completion of the above, VA 
should readjudicate the veteran's 
claim.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with 
a Supplemental Statement of the Case 
and be afforded an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

